DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 4, 6-16, 18, 20 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 September 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated  by Li et al. (US 20170061696 A1, hereinafter, Li).
Regarding claims 1 and 17, Li teaches a system for end-device modulation by a hybrid trigger, said system comprising:
 At least one end-device (E-D) (Figs. 4 and 7A, [0083], physical keyboard) in communication with at least a first device (D1) (Figs. 1-2, virtual reality display apparatus 200) outputting audio/video (a/v) programming; 
a processor (Fig. 2, controller/processor 230); 
a memory element coupled to the processor ([0048] “The controller 230 may include a random access memory (RAM)”); 
a program executable by the processor ([0048], “a read-only memory (ROM) that stores a control program for controlling peripheral devices, and a processor”)to: 
position a virtual representation of the E-D on a digital canvas displayed on a D1-coupled display representing a user's physical and virtual space (Figs. 4, 7-8, [0085], “he virtual reality display apparatus 200 may determine that an interactive device in the vicinity of the user needs to be displayed. In this case, the physical keyboard may be configured as the interactive device to be displayed to the user.”  [0115], “as shown in FIG. 7A, the virtual reality display apparatus 200 captures a user vicinity image 710 using the imaging apparatus 213 and detects a physical keyboard image 720 in the user vicinity image 710.”); and 
capture from a corresponding region of the virtual space for modulating an effect on a corresponding portion of the canvas- positioned E-D based on a combination of at least two different triggers recognizing at least one of an a/v element or a/v event from the a/v program ([0092], pressing a button A will result in the display of the physical keyboard. This corresponds to capturing from a corresponding region of the virtual space for modulating an effect on a corresponding portion of the canvas positioned E-D. [0095], “when a hand on the physical keyboard is detected through the imaging apparatus 213, the virtual reality display apparatus 200 may determine that the physical keyboard needs to be displayed to the user. For example, the virtual reality display apparatus 200 detects whether the user's hand is in the vicinity of the user, whether a keyboard is in the vicinity of the user, or whether the user's hand is on the keyboard (e.g., whether a skin color is detected) through the imaging apparatus 213. When all of the above three conditions are met, the virtual reality display apparatus 200 may determine that the physical keyboard needs to be displayed to the user.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170061696 A1, hereinafter, Li),  as applied to claims 1 and 17 above, and further in view of Wiggemans et al. (US 20170206054 A1, hereinafter, Wiggemans).
Regarding claims 3 and 19, Li teaches the E-D is a gaming device comprising at least one of a display/monitor, mouse, game controller ([0088], “when the application that is currently running in the virtual reality display apparatus 200 is a virtual game application, a joystick or mouse in addition to the physical keyboard may be the input device to be displayed to the user.”  Also see Fig. 7A which shows a display monitor and computer).
Li is not relied upon for teaching the E-D is a light-emitting peripheral device (LEPD).
Wiggemans teaches a light-emitting peripheral device (LEPD) ([0049], “gaming controller 104 may include a plurality of other light sources to illuminate the gaming controller 104 for aesthetic purposes or to provide other lighting effects.” ).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Li with Wiggemans such that the E-D is a light-emitting peripheral device (LEPD) as Wiggemans teaches light sources illuminating peripheral devices are well known for aesthetic purposes (Wiggemans, [0049]).
	Regarding claims 5 and 21, Li teaches the E-D is a gaming device comprising at least one of a display/monitor, mouse, game controller ([0088], “when the application that is currently running in the virtual reality display apparatus 200 is a virtual game application, a joystick or mouse in addition to the physical keyboard may be the input device to be displayed to the user.”  Also see Fig. 7A which shows a display monitor and computer).
Wiggemans teaches a light-emitting peripheral device (LEPD) ([0049], “gaming controller 104 may include a plurality of other light sources to illuminate the gaming controller 104 for aesthetic purposes or to provide other lighting effects.” ).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Li with Wiggemans such that the E-D is a light-emitting peripheral device (LEPD) as Wiggemans teaches light sources illuminating peripheral devices are well known for aesthetic purposes (Wiggemans, [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622